Name: COMMISSION REGULATION (EC) No 2181/95 of 14 September 1995 fixing the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: political geography;  trade policy;  processed agricultural produce
 Date Published: nan

 15. 9 . 95 EN Official Journal of the European Communities No L 219/3 COMMISSION REGULATION (EC) No 2181/95 of 14 September 1995 fixing the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1 538/95 (2), and in particular Article 17 (3) thereof, prices which are most favourable for exportation, and that when prices in international trade are being determined particular account should be taken of : (a) prices ruling on third country markets ; (b) the most favourable prices in third countries of destination for third country imports ; (c) producer prices recorded in exporting third countries, account being taken, where appropriate, of subsidies granted by those countries ; and (d) free-at-Community-frontier offer prices ; Whereas Article 17(3) of Regulation (EEC) No 804/68 provides that the world market situation or the specific requirements of certain markets may make it necessary to vary the refund on the products listed in Article 1 of the abovementioned Regulation according to destination ; Whereas Article 17(3) of Regulation (EEC) No 804/68 provides that the list of products on which export refunds are granted and the amount of such refunds should be fixed at least once every four weeks ; whereas the amount of the refund may, however, remain at the same level for more than four weeks ; Whereas Article 17 of Regulation (EEC) No 804/68 provides that the difference between prices in inter ­ national trade for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund within the limits resulting from agreements concluded in accordance with Article 228 of the Treaty ; Whereas Regulation (EEC) No 804/68 provides that when the refunds on the products listed in Article 1 of the abovementioned Regulation, exported in the natural state, are being fixed account must be taken of :  the existing situation and the future trend with regard to prices and availabilities of milk and milk products on the Community market and prices for milk and milk products in international trade,  marketing costs and the most favourable transport charges from Community markets to ports or other points of export in the Community, as well as costs incurred in placing the goods on the market of the country of destination,  the aims of the common organization of the market in milk and milk products which are to ensure equi ­ librium and the natural development of prices and trade on this market,  the limits resulting from agreements concluded in accordance with Article 228 of the Treaty, and  the need to avoid disturbances on the Community market, and  the economic aspect of the proposed exports ; Whereas Article 17(5) of Regulation (EEC) No 804/68 provides that when prices within the Community are being determined account should be taken of the ruling Whereas, in accordance with Article 12 of Commission Regulation (EC) No 1466/95 of 27 June 1995 on specific detailed rules for the application of export refunds on milk and milk products (3), the refund granted for milk products containing added sugar is equal to the sum of the two components, one of which is intended to take account of the quantity of milk products and the other is intended to take account of the quantity of added sucrose ; whereas, however, the latter component is applied only if the added sucrose was produced from sugar beet or cane harvested in the Community ; whereas, for products falling within CN codes ex 0402 99 11 , ex 0402 99 19, ex 0404 90 51 , ex 0404 90 53, ex 0404 90 91 and ex 0404 90 93 , with a fat content by weight not exceeding 9,5 % and a non-fatty milk content in the dry matter equal to or greater than 1 5 % by weight, the former abovementioned component is fixed for 100 kilo ­ grams of the whole product ; whereas, for the other products containing added sugar falling within CN codes 0402 and 0404, that component is calculated by multi ­ plying the basic amount by the milk products content of the product concerned ; whereas that basic amount is equal to the refund to be fixed for one kilogram of milk products contained in the whole product ; (') OJ No L 148 , 28. 6. 1968 , p. 13 . (2) OJ No L 148, 30. 6. 1995, p . 17. O OJ No L 144, 28 . 6. 1 995, p. 22. No L 219/4 EN Official Journal of the European Communities 15. 9 . 95 Whereas the second component is calculated by multi ­ plying the sucrose content of the product by the basic amount of the refund valid on the day of exportation for the products listed in Article 1 ( 1 ) (d) of Council Regula ­ tion (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EC) No 1 101 /95 (2); Whereas the level of refund for cheeses is calculated for products intended for direct consumption ; whereas the cheese rinds and cheese wastes are not products intended for this purpose ; whereas, to avoid any confusion in inter ­ pretation , it should be specified that there will be no refund for cheeses of a free-at-frontier value less than ECU 181,13 per 100 kilograms ; Whereas Commission Regulation (EEC) No 896/84 (3), as last amended by Regulation (EEC) No 222/88 (4), laid down additional provisions concerning the granting of refunds on the change from one milk year to another ; whereas those provisions provide for the possibility of varying refunds according to the date of manufacture of the products ; Whereas for the calculation of the refund for processed cheese provision must be made where casein or caseinates are added for that quantity not to be taken into account ; Whereas it follows from applying the rules set out above to the present situation on the market in milk and in particular to quotations or prices for milk products within the Community and on the world market that the refund should be as set out in the Annex to this Regulation ; Whereas Council Regulation (EEC) No 990/93 f), as amended by Regulation (EC) No 1380/95 (6) prohibits trade between the European Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4, 5 and 7 thereof ; whereas account should be taken of this fact when fixing the refunds ; Whereas the repeal of Commission Regulation (EEC) No 1098/68 of 27 July 1968 on detailed rules for the applica ­ tion of export refunds on milk and milk products Q, as last amended by Regulation (EEC) No 2767/90 (8), makes it necessary to replace the references to destination zones with the code numbers of the destination countries listed in the Annex to Commission Regulation (EC) No 3079/94 of 16 December 1994 on the country nomencla ­ ture for the external trade statistics of the Community and statistics of trade between Member States (') ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 1 . The export refunds referred to in Article 17 of Regu ­ lation (EEC) No 804/68 on products exported in the natural state shall be as set out in the Annex. 2. There shall be no refunds for exports to destination No 400 for products falling within CN codes 0401 , 0402, 0403, 0404, 0405 and 2309 . Article 2 This Regulation shall enter into force on 15 September 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 September 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 177, 1 . 7 . 1981 , p. 4. (2) OJ No L 110, 17. 5. 1995, p. 1 . O OJ No L 91 , 1 . 4. 1984, p. 71 . 4 OJ No L 28, 1 . 2. 1988 , p. 1 . (5) OJ No L 102, 28. 4. 1993, p. 14. 6) OJ No L 138 , 21 . 6. 1995, p. 1 . 0 OJ No L 184, 29 . 7. 1968 , p. 10 . (8) OJ No L 267, 29. 9. 1990, p. 14. 0 OJ No L 325, 17. 12. 1994, p. 17. 15. 9 . 95 EN | Official Journal of the European Communities No L 219/5 ANNEX to the Commission Regulation of 14 September 1995 fixing the export refunds on milk and milk products (in ECU/100 kg net weight unless otherwise indicated) Product code Destination f) Amountof refund {*") Product code Destination (*) Amountof refund (**) + 5,586 0402 21 91 500 + 115,79 + 5,586 0402 21 91 600 + 125,48 + 5,586 0402 21 91 700 + 131,17 + 8,635 0402 21 91 900 + 137,59 + 5,586 0402 21 99 100 + 103,97 + 8,635 0402 21 99 200 + 104,68 + 11,50 0402 21 99 300 + 105,97 + 13,40 0402 21 99 400 + 113,27 + 11,50 0402 21 99 500 + 115,79 + 13,40 0402 21 99 600 + 125,48 + 17,20 0402 21 99 700 + 131,17 + 26,53 0402 21 99 900 + 137,59 + 39,85 0402 29 15 200 + 0,6000 + 17,20 0402 29 15 300 + 0,9108 + 26,53 0402 29 15 500 + 0,9596 + 39,85 0402 29 15 900 + 1,0321 + 47,46 0402 29 19 200 + 0,6000 + 74,12 0402 29 19 300 + 0,9108 + 81,73 0402 29 19 500 + 0,9596 + 47,46 0402 29 19 900 + 1,0321 + 74,12 0402 29 91 100 + 1,0397 + 81,73 0402 29 91 500 + 1,1327 + 93,15 0402 29 99 100 + 1,0397 + 136,90 0402 29 99 500 + 1,1327 + 159,76 0402 91 11 110 + 5,586 + 93,15 0402 91 11 120 + 11,50 + 136,90 0402 91 11 310 + 18,18 + 159,76 0402 91 1 1 350 + 22,29 + 60,00 0402 91 11 370 + 27,10 + 60,00 0402 91 19 110 + 5,586 + 0,6000 0402 91 19 120 + 11,50 + 0,6000 0402 91 19 310 + 18,18 + 60,00 0402 91 19 350 + 22,29 + 91,08 0402 91 19 370 + 27,10 + 95,96 0402 91 31 100 + 22,72 + 103,21 0402 91 31 300 + 32,03 + 60,00 0402 91 39 100 + 22,72 + 91,08 0402 91 39 300 + 32,03 + 95,96 0402 91 51 000 + 26,53 + 103,21 0402 91 59 000 + 26,53 + 103,97 0402 91 91 000 + 93,15 + 104,68 0402 91 99 000 + 93,15 + 105,97 0402 99 11 110 + 0,0559 + 113,27 0402 99 11 130 + 0,1150 0401 10 10 000 0401 10 90 000 0401 20 11 100 0401 20 11 500 0401 20 19 100 0401 20 19 500 0401 20 91 100 0401 20 91 500 0401 20 99 100 0401 20 99 500 0401 30 11 100 0401 30 11 400 0401 30 11 700 0401 30 19 100 0401 30 19 400 0401 30 19 700 0401 30 31 100 0401 30 31 400 0401 30 31 700 0401 30 39 100 0401 30 39 400 0401 30 39 700 0401 30 91 100 0401 30 91 400 0401 30 91 700 0401 30 99 100 0401 30 99 400 0401 30 99 700 0402 10 11 000 0402 10 19 000 0402 10 91 000 0402 10 99 000 0402 21 1 1 200 0402 21 1 1 300 0402 21 11 500 0402 21 1 1 900 0402 21 17 000 0402 21 19 300 0402 21 19 500 0402 21 19 900 0402 21 91 100 0402 21 91 200 0402 21 91 300 0402 21 91 400 No L 219/6 fENl Official Journal of the European Communities 15 . 9 . 95 Product code Destination (*) AmountoÃ ­ refund (") Product code Destination (*) Amountof refund ("*) 0402 99 11 150 + 0,1735 0403 90 51 100 + 5,586 0402 99 11 310 + 20,98 0403 90 51 300 + 8,635 0402 99 1 1 330 + 25,17 0403 90 53 000 + 11,50 0402 99 1 1 350 + 33,46 0403 90 59 110 + 17,20 0402 99 19 110 + 0,0559 0403 90 59 140 + 26,53 0402 99 19 130 + 0,1150 0403 90 59 170 + 39,85 0402 99 19 150 + 0,1735 0403 90 59 310 + 47,46 0402 99 19 310 + 20,98 0403 90 59 340 + 74,12 0402 99 19 330 + 25,17 0403 90 59 370 + 81,73 0402 99 19 350 + 33,46 0403 90 59 510 + 93,15 0402 99 31 110 + 0,2463 0403 90 59 540 + 136,90 0402 99 31 150 + 34,83 0403 90 59 570 + 159,76 0402 99 31 300 + 0,4746 0403 90 61 100 + 0,0559 0402 99 31 500 + 0,8173 0403 90 61 300 + 0,0864 0402 99 39 110 + 0,2463 0403 90 63 000 + 0,1150 0402 99 39 150 + 34,83 0403 90 69 000 + 0,1720 0402 99 39 300 + 0,4746 0404 90 11 100 + 59,14 0402 99 39 500 + 0,8173 0404 90 11 910 + 5,586 0402 99 91 000 + 0,9315 0404 90 1 1 950 + 18,02 0402 99 99 000 + 0,9315 0404 90 13 120 + 59,14 0403 10 02 000 +  0404 90 13 130 + 90,27 0403 10 04 200 +  0404 90 13 140 + 95,10 0403 10 04 300 +  0404 90 13 150 + 102,29 0403 10 04 500 +  0404 90 13 911 + 5,586 0403 10 04 900 +  0404 90 13 913 + 11,50 0403 10 06 000 +  0404 90 13915 + 17,20 0403 10 12 000 +  0404 90 13 917 + 26,53 0403 10 14 200 +  0404 90 13 919 + 39,85 0403 10 14 300 +  0404 90 13 931 + 18,02 0403 10 14 500 +  0404 90 13 933 + 22,09 0403 10 14 900 +  0404 90 13 935 + 26,86 0403 10 16 000 +  0404 90 13 937 + 31,75 0403 10 22 100 + 5,586 0404 90 13 939 + 33,19 0403 10 22 300 + 8,635 0404 90 19 110 + 103,05 0403 10 24 000 + 11,50 0404 90 19 115 + 103,74 0403 10 26 000 + 17,20 0404 90 19 120 + 105,03 0403 10 32 100 + 0,0559 0404 90 19 130 + 112,26 0403 10 32 300 + 0,0864 0404 90 19 135 + 114,74 0403 10 34 000 + 0,1150 0404 90 19 150 + 124,35 0403 10 36 000 + 0,1720 0404 90 19 160 + 130,00 0403 90 1 1 000 + 59,14 0404 90 19 180 + 136,35 0403 90 13 200 + 59,14 0404 90 31 100 + 59,14 0403 90 13 300 + 90,27 0404 90 31 910 + 5,586 0403 90 13 500 + 95,10 0404 90 31 950 + 18,02 0403 90 13 900 + 102,29 0404 90 33 120 + 59,14 0403 90 19 000 + 103,05 0404 90 33 130 + 90,27 0403 90 31 000 + 0,5914 0404 90 33 140 + 95,10 0403 90 33 200 + 0,5914 0404 90 33 150 + 102,29 0403 90 33 300 + 0,9027 0404 90 33 911 + 5,586 0403 90 33 500 + 0,9510 0404 90 33 913 + 11,50 0403 90 33 900 + 1,0229 0404 90 33 915 + 17,20 0403 90 39 000 + 1,0305 0404 90 33 917 + 26,53 15. 9 . 95 EN | Official Journal of the European Communities No L 219/7 Product code Destination (*) Amountof refund (**) Product code Destination (*) Amountof refund (**) 0404 90 99 990 + 0,9315 0405 00 1 1 200 + 120,98 0405 00 11 300 + 152,20 0405 00 1 1 500 + 156,10 0405 00 1 1 700 + 160,00 0405 00 19 200 + 120,98 0405 00 19 300 + 152,20 0405 00 19 500 + 156,10 0405 00 19 700 + 160,00 0405 00 90 100 + 181,13 0405 00 90 900 + 233,21 0406 10 20 100 +  0406 10 20 230 028  400 34,33 404 42,17 0406 10 20 290 028  400 34,33 404 42,17 0406 10 20610 028 11,87 037  039  400 76,69 404 78,67 0406 10 20 620 028 17,59 037  039  400 84,55 404  ... 86,26 0406 10 20 630 028 21,10 037  , 039  400 96,10 404 97,40 0406 10 20 640 028 037  039  400 1 14,29 404  ... 114,29 0406 10 20 650 028 24,18 037  039  400 57,14 404 118,98 0404 90 33 919 + 0404 90 33 931 + 0404 90 33 933 + 0404 90 33 935 + 0404 90 33 937 + 0404 90 33 939 + 0404 90 39 110 + 0404 90 39 115 + 0404 90 39 120 + 0404 90 39 130 + 0404 90 39 150 + 0404 90 51 100 + 0404 90 51 910 + 0404 90 51 950 + 0404 90 53 110 + 0404 90 53 130 + 0404 90 53 150 + 0404 90 53 170 + 0404 90 53 911 + 0404 90 53 913 + 0404 90 53 915 + 0404 90 53 917 + 0404 90 53 919 + 0404 90 53 931 + 0404 90 53 933 + 0404 90 53 935 + 0404 90 53 937 + 0404 90 59 130 + 0404 90 59 150 + 0404 90 59 930 + 0404 90 59 950 + 0404 90 59 990 + 0404 90 91 100 + 0404 90 91 910 + 0404 90 91 950 + 0404 90 93 110 + 0404 90 93 130 + 0404 90 93 150 + 0404 90 93 170 4 ­ 0404 90 93 911 + 0404 90 93 913 + 0404 90 93 915 + 0404 90 93 917 + 0404 90 93 919 + 0404 90 93 931 + 0404 90 93 933 + 0404 90 93 935 + 0404 90 93 937 + 0404 90 99 130 + 0404 90 99 150 + 0404 90 99 930 + 0404 90 99 950 + 39.85 18,02 22,09 26.86 31,75 33,19 103,05 103,74 105,03 112,26 114,74 0,5914 0,0559 20,79 0,5914 0,9027 0,9510 1,0229 0,0559 0,1150 0,1720 0,2653 0,3985 20,79 24,95 33,16 34,51 1,0305 1,1226 0,5698 0,8173 0,9315 0,5914 0,0559 20,79 0,5914 0,9027 0,9510 1,0229 0,0559 0,1150 0,1720 0,2653 0,3985 20,79 24,95 33,16 34,51 1,0305 1,1226 0,5698 0,8173 No L 219/8 fENl Official Journal of the European Communities 15. 9. 95 Product code Destination (*) Amountof refund (") Product code Destination (*) Amountof refund (") 0406 10 20 660 +  0406 30 10 200 028 0406 10 20 810 028  037  037  039  039  400 34,43 400 18,53 404  404 ... 38,52 ,.. 18,53 0406 30 10 250 028  037 039 0406 10 20 830 028 037  400 34,43 039  404 400 31,62 ... 38,52 404  0406 30 10 300 028 * · * 31,62 037 0406 10 20 850 028  039  037  400 50,55 039  404  \ 400 38,34 ... 56,51 404 38,34 0406 30 10 350 028 037  0406 10 20 870 +  039  0406 10 20 900 +  400 34,43 0406 20 90 100 +  404  028 ... 38,52 0406 20 90 913  0406 30 10 400 028 400 74,68 l ! 037  404  039 _ ... 74,68 l 50,55\ 400 0406 20 90 915 028 400 99,57 404 56,51 404 99,57 0406 30 10 450 028 037  0406 20 90 917 028  039  400 105,78 1 400 73,60 404 105,78 404 82,23 0406 20 90 919 028  0406 30 10 500 +  400 118,23 0406 30 10 550 028  \ 037 039 404  l- ... 118,23 II ! 400 34,43 0406 20 90 990 +  404 15,83 0406 30 10 100 +  ... 38,52 0406 30 10 150 028  0406 30 10 600 028  037  037  039  039  400 15,85 400 50,55 404 18,06 404 22,16 56,51 15. 9 . 95 EN Official Journal of the European Communities No L 219/9 Product code Destination f) Amountof refund ("*) 0406 30 10 650 028  037  039  400 73,60 404  ¢- 82,23 0406 30 10 700 028  037  039  400 73,60 404  ... 82,23 0406 30 10 750 028  037  039  400 87,29 404 97,53 0406 30 10 800 028 037 039  400 87,29 404 97,53 0406 30 31 100 +  0406 30 31 300 028  037  039  400 15,85 404 18,06 0406 30 31 500 028  037  039  400 34,43 404  ... 38,52 0406 30 31 710 028  037  039  400 34,43 404 38,52 Product code Destination (*) Amountof refund f") 0406 30 31 730 028 037  039  400 50,55 404  ... 56,51 0406 30 31 910 028 037  039  400 34,43 404  ... 38,52 0406 30 31 930 028 037  I 039  400 50,55 404  ... 56,51 0406 30 31 950 028  037  039  400 73,60 404 82,23 0406 30 39 100 +  0406 30 39 300 028  037  039  400 34,43 404 15,83 38,52 0406 30 39 500 028  037  039  400 50,55 404 22,16 ... 56,51 0406 30 39 700 028  037  039  400 73,60 404 82,23 0406 30 39 930 028  037  039  400 73,60 404 82,23 No L 219/10 EN Official Journal of the European Communities 15 . 9 . 95 Product code Destination (*) Amountof refund (*") Product code Destination (*) Amountof refund (**) 0406 30 39 950 028 0406 90 06 900 + 037  0406 90 07 000 028  039 _ 037  400 87,29 039  404  400 114,29 ... 97,53 404  0406 30 90 000 028  ... 140,08 037  0406 90 08 100 028  039  037  400 87,29 039  404  400 114,29 ... 97,53 404  0406 40 50 000 028  ... 140,08 400 105,52 0406 90 08 900 +  404  0406 90 09 100 028  *** 111,22 037  0406 40 90 000 028  039 400 105,52 400 114,29 404 111,22 404 140,08 0406 90 02 100 028  0406 90 09 900 + 037  0406 90 12 000 028 039  037 400 114,29 039  404 1 14,29400 ... 140,08 \ 404  0406 90 02 900 +  ... 140,08 0406 90 03 100 028  0406 90 14 100 028 037 037 039   114,29 039 400 l 400 114,29 404  \ 140,08 404 *** \ ... 140,08 0406 90 03 900 +  0406 90 04 100 028 0406 90 14 900 +   037 0406 90 16 100 028   II 039 037  400 114,29 039  404 400 114,29 ... 140,08 404  0406 90 04 900 ... 140,08 +  0406 90 05 100 028  0406 90 16 900 +  037 0406 90 21 900 028  039  037  400 1 14,29 039  404  400 114,29 ... 140,08 404  0406 90 05 900 +  *** 133,36 0406 90 06 100 028  0406 90 23 900 028  037  037  039  039  400 114,29 400 57,14 404  404  ... I 140,08 ... 118,98 15. 9 . 95 EN Official Journal of the European Communities No L 219/ 11 Product code Destination (*) Amountof refund (**) Product code Destination f) Amountof refund (") 0406 90 25 900 028  0406 90 35 990 028 037  037  039  039  400 57,14 400 114,29 404  404  ».. 1 18,98 ... 114,29 0406 90 27 900 028  0406 90 37 000 028  \ 037  037  039  039  400 49,34 400 114,29 404  404  ... 100,83 ... 140,08 0406 90 31 119 028  0406 90 61 000 028  037 - 037 79,13 039  039 79,13 400 54,92 400 162,64 404 14,07 404 123,07 .. . 79,08 ... 162,64 0406 90 31 151 028  0406 90 63 100 028  037  037 92,33 039  039 92,33 400 51,33 400 186,48 404 13,15 404 140,66 ... 73,71 ... 186,48 0406 90 31 159 +  0406 90 63 900 028  0406 90 33 119 028  037 61,55 037  039 61,55 039  400 131,87 400 54,92 404 70,33 404 14,07 ... 145,05 ... 79,08 0406 90 69 100 +  0406 90 33 151 028  0406 90 69 910 028  037  037 61,55 039  039 61,55 400 51,33 400 131,87 404 13,15 404 70,33 ... 73,71 ... 145,05 0406 90 33 919 028  0406 90 73 900 028  037  037 37,51 039  039 37,51 400 54,92 400 132,76 404 14,07 404 105,52 ... 79,08 ... 132,76 0406 90 33 951 028  0406 90 75 900 028  037  037  039  039  400 51,33 400 57,14 404 13,15 404  ... 73,71 ... 110,74 0406 90 35 190 028  0406 90 76 100 028 21,10 037 37,51 037  039 37,51 039  400 139,38 400 51,66 404 79,13 404  ... 139,38 ... 97,40 No L 219/ 12 PEN Official Journal of the European Communities 15. 9 . 95 Product code Destination (") Amount Product code Destination {*) Amountof refund (") of refund f") 0406 90 76 300 028 037 039  0406 90 85 995 028 037 039 24,18 400 57,14 400 57,14 404 1 18,98 404 118,98 0406 90 76 500 028  0406 90 85 999 + -I 037 0406 90 86 100 + 039 0406 90 86 200 028 11,87 400 65,94 404 037 \  039 -I *** 1 18,98 0406 90 78 100 028 21,10 400 78,67 037 404  039 » » » 78,67 400 51,66 0406 90 86 300 028 17,59 404  037  .., 97,40 039  0406 90 78 300 028  400 84,55 037  404  039  ... 86,26 400 57,14 0406 90 86 400 028 21,10 404  037  ... 118,98 039  0406 90 78 500 028  400 96,10 037  404 039  ... 97,40 400 65,94 0406 90 86 900 028 _ 404 037 l  ... 118,98 039 -l 0406 90 79 900 028  400 114,29 037  Il 039 404  II 49,34 114,29400 Il 404 \ 0406 90 87 100 +  100,83 0406 90 87 200 028 11,87 0406 90 81 900 028  037  037  039  039  400 78,67 400 114,29 404  404  ... 78 67 ... 114,29 0406 90 87 300 028 17,59 0406 90 85 910 028  037  037 37,51 039  039 37,51 400 84,55 400 139,38 404  404 79,13 ... 86,26 ... 139,38 0406 90 87 400 028 21,10 0406 90 85 991 028  037 _ 037  039 039  400 96,10 400 114,29 404  404 I II *** 97,40 114,29 15. 9 . 95 I EN I Official Journal of the European Communities No L 219/ 13 Product code Destination (*) Amountof refund ("*) Product code Destination (') Amount of refund (~) 0406 90 87 951 028  2309 10 15 500 + 037 37,51 2309 10 15 700 +  039 37,51 2309 10 19 010 +  400 132,76 2309 10 19 100 +  404 79,13 2309 10 19 200 +  . 132,76 2309 10 19 300 +  0406 90 87 971 028 2309 10 19 400 + 24,18 \ 2309 10 19 500 + 037 2309 10 19 600 + 039  2309 10 19 700 + 400 65,06 2309 10 19 800 + 404  2309 10 70 010 + 1 18,98 2309 10 70 100 + 19,03 0406 90 87 972 028  2309 10 70 200 + 25,37 400 34,33 2309 10 70 300 + 31,72 404  2309 10 70 500 + 38,05 ... 42,17 2309 10 70 600 + 44,39 0406 90 87 979 028 24,18 2309 10 70 700 + 50,74 037 2309 10 70 800 + 55,82 039 2309 90 35 010 +  400 65,06 2309 90 35 100 + l 2309 90 35 200 + 404 2309 90 35 300 + ... 1 18,98 2309 90 35 400 + 0406 90 88 100 +  2309 90 35 500 + 0406 90 88 200 028 11,87 2309 90 35 700 +  037  2309 90 39 010 +  039  2309 90 39 100 +  400 78,67 2309 90 39 200 +  404  2309 90 39 300 +  ... 78,67 2309 90 39 400 +  0406 90 88 300 028 17,59 2309 90 39 500 +  037 2309 90 39 600 +  039 2309 90 39 700 + 84,55 2309 90 39 800 + 400 404 2309 90 70 010 +  2309 90 70 100 + 19,03 *** 86,26 2309 90 70 200 + 25,37 2309 10 15 010 +  2309 90 70 300 + 31,72 2309 10 15 100 +  2309 90 70 500 + 38,05 2309 10 15 200 +  2309 90 70 600 + 44,39 2309 10 15 300 +  2309 90 70 700 + 50,74 2309 10 15 400 +  2309 90 70 800 + 55,82 (*) The code numbers for the destinations are those set out in the Annex to Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12 . 1 994, p. 1 7). For destinations other than those indicated for each 'product code', the amount of the refund applying is indicated by ***. Where no destination (' + ") is indicated, the amount of the refund is applicable for exports to any destination other than those referred to in Article 1 (2). (*") Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 are observed. NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24 . 12 . 1987, p. 1 ), as amended.